DETAILED ACTION
Examiner acknowledges receipt of the reply filed 7/13/2022, in response to the non-final office action mailed 3/17/2022.
Claims 1, 6-10, 16, and 17 are pending.  Claims 2-5 and 11-15 have been cancelled.  Claims 16 and 17 are newly added.
Claims 1, 6-10, 16, and 17 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- withdrawn
The objection of claims 1-10 is withdrawn in view the amendment filed 7/13/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-5 and 7-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 7/13/2022.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 7/13/2022.

Claim Rejections - 35 USC § 101- withdrawn
The rejection of claims 1-4, and 7 under 35 U.S.C. 101 is withdrawn in view the amendment filed 7/13/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. 2012/0121634- previously cited), is withdrawn in view the amendment filed 7/13/2022.
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Sasikumar et al. (U.S. 2015/0087581), is withdrawn in view the amendment filed 7/13/2022.

Response to Arguments
Applicant’s amendment and arguments filed 7/13/2022 with respect to the above objections and rejections have been fully considered and are persuasive.  Therefore, the objection and rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 7/13/2022.
An action is set forth on the merits herein.

Claim Objections- new objection
Claims 1, 6, 16, and 17 are objected to because of the following informalities:  
Claim 1 should be amended to recite “individually and independently 
Claim 6 should be amended to recite “wherein the peptide comprises”.
Claims 16 and 17 should be amended to recite “claim x, wherein” for consistency with the other dependent claims (insertion of a comma after the claim number).
Claim 17 should further be amended to recite “independently .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-10, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by the amendment filed 7/13/2022.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, the claims recite a peptide comprising  NWYRMSPSNQTDKLAAPXXXXCGAISLAPKAQIKE (SEQ ID NO: 29), or variants thereof having at least 80 percent sequence identity to SEQ ID NO: 29, wherein each X is individually and independently at each occurrence any amino acid.
The specification states "variant" when used in reference to a polypeptide refer to an amino acid sequence that differs by one or more amino acids from another, usually related polypeptide (p. 13, ll. 22-23).  
Claim 7 is drawn to a nanoparticle comprising the peptide of claim 1.  Claims 8 and 9 recite specific components for the nanoparticle.  Claim 10 is drawn to a pharmaceutical composition comprising a nanoparticle of claim 7 and a pharmaceutically acceptable excipient.
The specification states "variant" when used in reference to a polypeptide refer to an amino acid sequence that differs by one or more amino acids from another, usually related polypeptide (p. 13, ll. 22-23).  The term "nanoparticle" refers to a molecular conglomerate of about between 1 and 1000 nm in diameter (p. 10, ll. 22-23).   Thus, the term “nanoparticle” merely refers to size but does not impart any chemical or physical properties of the nanoparticle, e.g., specific polymer, etc.
The instant specification states that the disclosure relates to nanoparticles comprising a surface molecule that binds or blocks programmed death ligand 1 (PD-L1) (p. 2, ll. 18-19).  
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required for the instant claimed peptide sequence to be considered variants of SEQ ID NO: 29, and to have the functional characteristics of being able to bind or block PD-L1.
(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
The specification reduced to practice two PD-L1 blocking peptides that encompass SEQ ID NOs: 8 and 9, or variants thereof.  The first peptide that was reduced to practice is PD-1 (Y) which is instant SEQ ID NO: 2.  SEQ ID NO: 2 comprises SEQ ID NO: 8 at the N-terminus and SEQ ID NO: 9 at the C-terminus. 
The second of the claimed peptides that was reduced practice is PD-1 (Lin) which is instant SEQ ID NO: 3.  SEQ ID NO: 2 comprises SEQ ID NO: 8 at the N-terminus, 4 histidine residues, and SEQ ID NO: 9 at the C-terminus.  SEQ ID NO: 3 comprises NWNRLSPSNQTEKQAAP (SEQ ID NO: 8 with a deletion of Pro at the C-terminus of the peptide) followed by SEQ ID NO: 9, and 4 histidine residues at the C-terminus (Fig. 1 and p. 41).
Furthermore, the specification indicates that the PD-L1 blocking peptides (PD-1 Y and PD-1 Lin or conjugated to nanoparticles via the histidine tags.  Examiner expressly notes that that the nanoparticles that were reduced to practice were iron-oxide nanoparticles (IONPs) (p. 42).  Specification further indicates hyaluronic acid nanoparticles (HANP) may be prepared by chemical conjugation.  Urokinase-type plasminogen activator receptor and matrix metalloprotease 14 fusion protein, ATFmmp14, were conjugated onto surface of HANP/drug complex.  
Specification indicates that PD-L1 is upregulated in many tumor cells and tumor stromal cells. PD-1 like peptide-conjugated nanoparticles have the potential to serve as tumor targeted nanoparticles to be delivered into tumors for tumor imaging and immunotherapy.  Figure 4 indicates delivery of PD-1(Y)-IONPs and PD-1(Lin)-IONPs in a pancreatic cancer mouse model.  Specification further indicates that PD-1(Y) conjugated to a HANP offer targeted delivery in a breast tumor mouse model.
Taken all these together, other than the limited examples, the instant specification does not describe a general correlation between structure and function for the claimed genus of peptide comprising SEQ ID NO: 29, or variants having 80% identity thereof, and further having the function of binding and/or blocking PD-L1.  
Examiner expressly notes that in the examples reduced practice, the nanoparticles were prepared from specific compositions, e.g., iron-oxide nanoparticles (IONPs) or hyaluronic acid nanoparticles (HANP) that were then used as delivery molecules to target agents to tumor cells (breast or pancreatic).  
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the claimed peptide comprising SEQ ID NO: 29, or variants having 80% identity thereof, and further having the function of binding and/or blocking PD-L1.  Further regarding the nanoparticle, the claimed peptides were conjugated to specific components (iron-oxide or hyaluronic acid) to render the PD-LA blocking peptides as “nanoparticles”.
It is further noted that the instant peptide can be “variants” of SEQ ID NO: 29.  The variants include natural and non-natural amino acids.  
Additionally, there is no specific requirement as to what constitutes a “nanoparticle”.  Given the broadest reasonable claim interpretation, the claimed peptide alone could be construed as reading on a nanoparticle.  Independent claim 7 does not impart any chemical or physical constraints (e.g., specific type of a synthetic polymer) into what constitutes a nanoparticle.
Furthermore, the present application is attempting to patent what has not yet been invented and the fact that one of skill in the art can test for the effect used to determine the compounds does not necessarily confer sufficient written description.  The claimed peptide sequence would entail testing limitless potential peptides and proteins, and one of skill in the art could afterwards still be faced with no hits with the desired functionality.  
In addition, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282- previously cited) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472- previously cited).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than peptides that bind or block PD-L1, they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the claimed peptide comprising SEQ ID NO: 29, or variants having 80% identity thereof, and further having the function of binding and/or blocking PD-L1.  
(d) representative number of samples:
In the instant case, the genus of instant claimed peptide sequences recited encompasses numerous variants which may include any number of natural and unnatural amino acids.  SEQ ID NO: 29 is 35 amino acids in length.  A sequence of 80% identity allows for 7 amino acid changes.  This does not include the fact that amino acid positions 18-21 is X, which can be any amino acid.  For amino acid positions 18-21, this equates to 4 amino acids of any amino acid (20 naturally occurring amino acids) is 420 or 7.97x1016.  If one considers that 7 amino acids can be changed (80% identity) in addition to amino acid positions 18-21, this is 1120 or 6.72 x1020.  These numbers are actually significantly higher when one considers that the that amino acid changes can occur at any of the 35 amino acid positions within SEQ ID NO: 29, and further encompasses both naturally and unnaturally occurring amino acids.
Considering the scope of the genus of instant claimed peptide sequence, the instant specification fails to provide sufficient examples to describe the entire genus of peptide sequence claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of peptide comprising SEQ ID NO: 29, or variants with 80% identity thereof, and further having the function of binding and/or blocking PD-L1; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the amendment filed 7/13/2022.
The metes and bounds of claims 1, 7-10, 16, and 17 are deemed to be indefinite.  Claim 1 recites: a peptide comprising  NWYRMSPSNQTDKLAAPXXXXCGAISLAPKAQIKE (SEQ ID NO: 29), or variants thereof having at least 80 percent sequence identity to SEQ ID NO: 29, wherein each X is individually and independently at each occurrence any amino acid. The sequence listing specifically defines each amino acid sequence. Per the sequence listing, SEQ ID NO: 29 has the following amino acid sequence:
    PNG
    media_image1.png
    43
    16
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    404
    476
    media_image2.png
    Greyscale

Specifically, amino acids positions 1..35 are set forth as “X is any amino acid” which is inconsistent with SEQ ID NO: 29 of claim 1 wherein only positions 18-21 are X.  See the Sequence listing at <222>.
In order to overcome the instant rejection, applicant should file a Supplemental Sequence Listing to have code <222> recite (18)..(21) as X positions for SEQ ID NO:  29.  Examiner requests that Applicant also revise the sequence listing for SEQ ID NOs: 30 and 31 which have similar errors for <222>.
Claim 17 recites the limitation "the nanoparticle of claim 1”.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 1 recites a peptide, whereas claim 7 recites a nanoparticle.
In order to overcome the instant rejection, applicant should amend claim 17 to recite “the nanoparticle of claim 7[[1]]”.  Alternatively, applicant should amend the claim to recite “the peptide 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by the amendment filed 7/13/2022.
Instant claim 6 depends from claim 1.  Claim 1 is drawn to 

    PNG
    media_image3.png
    146
    654
    media_image3.png
    Greyscale

Dependent claim 6 recites wherein the peptide comprises SEQ ID NO: 2.  Per the sequence listing, SEQ ID NO: 2 has the following amino acid sequence.


    PNG
    media_image4.png
    309
    470
    media_image4.png
    Greyscale

In a sequence alignment, SEQ ID NO: 2 only has 75.8% identity with instant SEQ ID NO: 29.  This is less than the required 80% sequence identity to SEQ ID NO: 29.

    PNG
    media_image5.png
    409
    727
    media_image5.png
    Greyscale

Accordingly, claim 6 is broader in scope than claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.

Claims 1, 6-10, 16, and 17 are pending and are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654